LETTS, Judge.
This case involves a dispute between a landowner and a builder over a construction contract to build a home for a flat $87,078. During construction, the parties quarreled and the lump sum contract price was amended to reflect a cost-plus arrangement. Thereafter, the relationship deteriorated even further and the contract was terminated when the house was only 65% complete. At that juncture, the dispute went to arbitration resulting in an award to the builder, upon written proof of paid invoices, of a sum computed by the trial court to be $68,910. However, the wording of the arbitration award is far from clear and the trial judge in his final judgment added not only $2,390, (with which sum we have no quarrel), but also a further $11,-526.01. It is this last of the three additions with which we disagree because that sum is already included in the initial $68,910.
*28There is nothing to be gained by more detailed legal or factual analysis which would add nothing to the body of the law. We view this simply as an exercise in arithmetic. Accordingly, we hold that the total sum to which the builder is entitled is $68,-910 plus $2,390 for a grand total of $71,-300. The owner has already paid the builder $73,410 so that we reverse and remand this cause for the entry of a final judgment in favor of the landowner in the sum of $2,110.
In so doing, we emphasize the fact that the builder, not the landowner, was required, by the terms of the arbitration award, to remove and pay for all liens and bills incurred during construction.
REVERSED AND REMANDED.
DELL and STONE, JJ., concur.